
	

113 HR 1199 IH: Safe Schools Improvement Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1199
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Bass, Ms. Bordallo,
			 Mr. Braley of Iowa,
			 Ms. Brown of Florida,
			 Mrs. Capps,
			 Mr. Capuano,
			 Mr. Carson of Indiana,
			 Ms. Castor of Florida,
			 Mr. Cicilline,
			 Ms. Clarke,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Conyers, Mr. Cummings,
			 Mrs. Davis of California,
			 Ms. DeLauro,
			 Mr. Deutch,
			 Mr. Ellison,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hanna,
			 Mr. Hastings of Florida,
			 Mr. Himes,
			 Mr. Horsford,
			 Ms. Jackson Lee,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Levin,
			 Mr. Lewis,
			 Mr. Loebsack,
			 Ms. Lofgren,
			 Mr. Lowenthal,
			 Mr. Lynch,
			 Mr. Sean Patrick Maloney of New York,
			 Mr. Matheson,
			 Ms. McCollum,
			 Mr. McDermott,
			 Mr. McGovern,
			 Mr. Michaud,
			 Mr. Moran,
			 Mr. Nadler,
			 Mrs. Napolitano,
			 Mr. Neal, Ms. Norton, Ms.
			 Pingree of Maine, Mr.
			 Pocan, Mr. Polis,
			 Mr. Price of North Carolina,
			 Ms. Ros-Lehtinen,
			 Mr. Ryan of Ohio,
			 Mr. Schiff,
			 Ms. Sewell of Alabama,
			 Mr. Sires,
			 Ms. Slaughter,
			 Mr. Smith of Washington,
			 Ms. Speier,
			 Mr. Thompson of California,
			 Ms. Titus,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Van Hollen,
			 Ms. Wasserman Schultz, and
			 Mr. Yarmuth) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to address and take action to prevent bullying and harassment of
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Schools Improvement Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Bullying and
			 harassment foster a climate of fear and disrespect that can seriously impair
			 the physical and psychological health of its victims and create conditions that
			 negatively affect learning, thereby undermining the ability of students to
			 achieve their full potential.
			(2)Bullying and
			 harassment contribute to high dropout rates, increased absenteeism, and
			 academic underachievement.
			(3)Bullying and
			 harassment include a range of behaviors that negatively impact a student’s
			 ability to learn and participate in educational opportunities and activities
			 that schools offer. Such behaviors can include hitting or punching,
			 name-calling, intimidation through gestures or social exclusion, and sending
			 insulting or offensive messages through electronic communications, such as
			 internet sites, e-mail, instant messaging, mobile phones and messaging,
			 telephone, or any other means.
			(4)Schools with
			 enumerated anti-bullying and harassment policies have an increased level of
			 reporting and teacher intervention in incidents of bullying and harassment,
			 thereby reducing the overall frequency and number of such incidents.
			(5)Students have been
			 particularly singled out for bullying and harassment on the basis of their
			 actual or perceived race, color, national origin, sex, disability status,
			 sexual orientation, gender identity, or religion, among other
			 categories.
			(6)Some young people
			 experience a form of bullying called relational aggression or psychological
			 bullying, which harms individuals by damaging, threatening, or manipulating
			 their relationships with their peers, or by injuring their feelings of social
			 acceptance.
			(7)Interventions to
			 address bullying and harassment conduct to create a positive and safe school
			 climate, combined with evidence-based discipline policies and practices, such
			 as Positive Behavior Interventions and Supports (PBIS) and restorative
			 practices, can minimize suspensions, expulsions, and other exclusionary
			 discipline policies to ensure that students are not pushed-out
			 or diverted to the juvenile justice system.
			(8)According to one
			 poll, 85 percent of Americans strongly support or somewhat support a Federal
			 law to require schools to enforce specific rules to prevent bullying.
			(9)Students, parents,
			 educators, and policymakers have come together to call for leadership and
			 action to address the national crisis of bullying and harassment.
			3.Safe Schools
			 improvement
			(a)In
			 generalTitle IV of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the
			 following:
				
					DSafe
				Schools improvement
						4401.PurposeThe purpose of this part is to address the
				problem of bullying and harassment conduct of students in public elementary
				schools and secondary schools.
						4402.Anti-bullying
				policies
							(a)BullyingIn
				this part, the term bullying includes cyber-bullying through
				electronic communications.
							(b)PoliciesA State that receives a grant under this
				title shall require all local educational agencies in the State to carry out
				the following:
								(1)Establish policies
				that prevent and prohibit conduct, including bullying and harassment, that is
				sufficiently severe, persistent, or pervasive—
									(A)to limit a
				student’s ability to participate in, or benefit from, a program or activity of
				a public school or local educational agency; or
									(B)to create a
				hostile or abusive educational environment, adversely affecting a student's
				education, at a program or activity of a public school or local educational
				agency, including acts of verbal, nonverbal, or physical aggression or
				intimidation.
									(2)The policies
				required under paragraph (1) shall include a prohibition of bullying or
				harassment conduct based on—
									(A)a student’s actual
				or perceived race, color, national origin, sex, disability, sexual orientation,
				gender identity, or religion;
									(B)the actual or
				perceived race, color, national origin, sex, disability, sexual orientation,
				gender identity, or religion of a person with whom a student associates or has
				associated; or
									(C)any other
				distinguishing characteristics that may be defined by the State or local
				educational agency, including being homeless or the child or ward of a member
				of the Armed Forces.
									(3)Provide—
									(A)annual notice to
				students, parents, and educational professionals describing the full range of
				prohibited conduct contained in such local educational agency's discipline
				policies; and
									(B)grievance
				procedures for students or parents to register complaints regarding the
				prohibited conduct contained in such local educational agency's discipline
				policies, including—
										(i)the name of the
				local educational agency officials who are designated as responsible for
				receiving such complaints; and
										(ii)timelines that
				the local educational agency will establish in the resolution of such
				complaints.
										(4)Collect annual
				incidence and frequency of incidents data about the conduct prohibited by the
				policies described in paragraph (1) at the school building level that are
				accurate and complete and publicly report such data at the school level and
				local educational agency level. The local educational agency shall ensure that
				victims or persons responsible for such conduct are not identifiable.
								(5)Encourage positive
				and preventative approaches to school discipline that minimize students’
				removal from instruction and ensure that students, including students described
				in paragraph (2), are not subject to disproportionate punishment.
								4403.State
				reportsThe chief executive
				officer of a State that receives a grant under this title, in cooperation with
				the State educational agency, shall submit a biennial report to the
				Secretary—
							(1)on the information reported by local
				educational agencies in the State pursuant to section 4402(b)(5); and
							(2)describing the State's plans for supporting
				local educational agency efforts to address the conduct prohibited by the
				policies described in section 4402(b)(1).
							4404.Evaluation
							(a)Biennial
				evaluationThe Secretary shall conduct an independent biennial
				evaluation of programs and policies to combat bullying and harassment in
				elementary schools and secondary schools, including implementation of the
				requirements described in section 4402, including whether such requirements
				have appreciably reduced the level of the prohibited conduct and have conducted
				effective parent involvement and training programs.
							(b)Data
				collectionThe Commissioner for Education Statistics shall
				collect data from States, that are subject to independent review, to determine
				the incidence and frequency of conduct prohibited by the policies described in
				section 4402.
							(c)Biennial
				reportNot later than January 1, 2015, and every 2 years
				thereafter, the Secretary shall submit to the President and Congress a report
				on the findings of the evaluation conducted under subsection (a) together with
				the data collected under subsection (b) and data submitted by the States under
				section 4403.
							4405.Effect on
				other laws
							(a)Federal and
				State nondiscrimination lawsNothing in this part shall be
				construed to invalidate or limit rights, remedies, procedures, or legal
				standards available to victims of discrimination under any other Federal law or
				law of a State or political subdivision of a State, including title VI of the
				Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education
				Amendments of 1972 (20 U.S.C. 1681 et seq.), section 504 or 505 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794, 794a), or the Americans with
				Disabilities Act of 1990 (42 U.S.C. 12101 et seq.). The obligations imposed by
				this part are in addition to those imposed by title VI of the Civil Rights Act
				of 1964 (42 U.S.C. 2000d et seq.), title IX of the Education Amendments of 1972
				(20 U.S.C. 1681 et seq.), section 504 of the Rehabilitation Act of 1973 (29
				U.S.C. 794), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
				et seq.).
							(b)Free speech and
				expression lawsNothing in this part shall be construed to alter
				legal standards regarding, or affect the rights (including remedies and
				procedures) available to individuals under, other Federal laws that establish
				protections for freedom of speech or expression.
							4406.Rule of
				constructionNothing in this
				part shall be construed to prohibit a State or local entity from enacting any
				law with respect to the prevention of bullying or harassment of students that
				is not inconsistent with this
				part.
						.
			(b)Table of
			 contentsThe table of contents in section 2 of the Elementary and
			 Secondary Education Act of 1965 is amended by inserting after the item relating
			 to section 4304 the following:
				
					
						Part D—Safe Schools improvement
						Sec. 4401. Purpose.
						Sec. 4402. Anti-bullying policies.
						Sec. 4403. State reports.
						Sec. 4404. Evaluation.
						Sec. 4405. Effect on other laws.
						Sec. 4406. Rule of
				construction.
					
					.
			
